                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 DONNA ROXIE MARIE FLETCHER,                      )
                                                  )
         Plaintiff,                               )
                                                  )        No. 3:18-cv-00111
 v.                                               )        JUDGE RICHARDSON
                                                  )
 ANDREW M. SAUL, COMMISSIONER                     )
 OF SOCIAL SECURITY                               )
 ADMINISTRATION,                                  )

         Defendant.

                                             ORDER
         Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 38), recommending that Plaintiff’s Petition for EAJA Fees Pursuant to 28 U.S.C. § 2312(d)

(Doc. No. 28) be granted in part. No Objections to the Report and Recommendation have been

filed.

         The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.
       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved. Accordingly, Plaintiff’s Petition for EAJA Fees

Pursuant to 28 U.S.C. § 2312(d) (Doc. No.28) is GRANTED in part, and Plaintiff is awarded

attorney’s fees in the amount of $7,511.34, and paralegal fees in the amount of $12.00, as set forth

in the Report and Recommendation.

       IT IS SO ORDERED.


                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                                 2
